DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/13/2022 has been entered. Claims 1-20 are pending in the application. 
Response to Arguments	
Applicant’s arguments with respect to amendments to independent claim(s) 1,7 and 15 are moot based on the new grounds of rejection as necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ATSMON (US 20190228571 A1) in view of Iandola (US 20180275658 A1). 

Regarding claim 1, ATSMON discloses [Note: what ATSMON fails to specifically disclose is strike-through]
A method (Paragraph 0001, “The present invention, in some embodiments thereof, relates to creating a simulated model of a geographical area, and, more specifically, but not exclusively, to creating a simulated model of a geographical area, optionally including transportation traffic to generate simulation sensory data for training an autonomous driving system.”) comprising: 
receiving simulation data representative of a simulated three-dimensional (3D) environment (Paragraph 0122,  “The resulting virtual 3D visual realistic model may be significantly accurate in visually replicating the geographical area. The virtual 3D visual realistic model may therefore be highly suitable for training the autonomous driver 222 for controlling movement of an emulated vehicle,” where “virtual 3D visual realistic model” is tantamount to “simulation data representative of a simulated three-dimensional (3D) environment” and the training of the autonomous driver 222 includes receiving this simulation data); 
encoding at least a portion of the simulation data into a representation of a scene configuration (Paragraph 0101, “Using one or more techniques, for example, a cGAN, stitching texture(s) (of the labeled objects) retrieved from the original visual imagery data, overlaying textured images selected from a repository according to the class label and/or the like the labeled model may be synthesized to create the virtual 3D realistic model replicating the geographical area.”; therefore, the virtual 3D realistic model is labeled model which is tantamount to “encoding at least a portion of the simulation data”; therefore, the virtual 3D realistic model is a labeled model (i.e. portions of the simulation data in the scene are encoded”); 
predicting, based on the representation of the scene configuration (therefore, based on the virtual 3D realistic model of the geographical area) and by a sensor model (Paragraph 0101, “cGAN” sensor model), virtual sensor data (Paragraph 0158, “transport data” in “As shown at 120, the simulator 210 may generate additional simulation data for the virtual realistic model replicating the geographical area, for example, motion data, transport data and/or the like.”) representative of the simulated 3D environment as perceived by a corresponding virtual sensor of a virtual 3D object (Paragraph 0160, “for example, a vehicle” in “The simulated transport data may include, for example, information simulating communication of the emulated vehicle with one or more other entities, for example, a vehicle, a control center, a road infrastructure object and/or the like.”) simulating an ego-object within the simulated 3D environment (Paragraph 0160, “The communication may simulate for example, V2X communication between the emulated vehicle and the other entities. The simulated transport data may be injected to the training autonomous driving system 220 as a feed to one or more native inputs, ports and/or links typically used by the autonomous driving system 220 to connect to V2X communication channel(s).”, where the simulated transport data is “simulating an ego-object” (i.e the autonomous vehicle being trained” within the simulated 3D environment as that is inherent in V2X communication between the autonomous vehicle being trained and the other vehicle in the environment); 
computing, using at least one component of a software stack of the ego- object (Paragraph 0160, “Additionally and/or alternatively, the simulated transport data may be injected to the training autonomous driver 222 as a feed to one or more software interfaces typically used by the autonomous driver 222 to collect the transport data”, where “as a feed to one or more software interfaces typically used by the autonomous driver 222 to collect the transport data” is tantamount to “software stack of the ego-object”) and based at least in part on the virtual sensor data (Paragraph 0160, “transport data”), at least one output corresponding to control of the ego-object within a physical environment (Paragraph 0160, “The simulated transport data may further complement the simulation of the virtual realistic model to improve replication of a real ride, drive, flight in the geographical area as experienced by the training autonomous driving system.”, where it is obvious that to “improve replication of a real ride” a “at least one output corresponding to control of the ego-object within a physical environment” is performed); and 


Iandola discloses, 
transmitting operative data representative of the at least one output (Paragraph 0050, “Specifically, the data synthesizing module 325 generates synthetic data by applying modifications to sensor data, or by simulating the sensor data itself to capture how sensor signals will interact with the environment given conditions of the simulated environments depending on the request.”, where “operative data representative of the at least one output” is tantamount to “by applying modifications to sensor data”), thereby causing a state of the virtual (Paragraph 0062, “In another embodiment, the reconstruction module 315 requests synthesized data from the data synthesizing module 325 to add artifacts into the sensor data. For example, the reconstruction module 315 may request synthesized sensor data that include data that reflect reduced image quality due to the simulated artifacts. For example, the reconstruction module 315 may request synthesized sensor data that simulate artifacts such as a dark-colored car, precipitation, and puddles on the road that generate incomplete sensor data in at least some portions of the image due to these artifacts. As another example, the synthesized sensor data may simulate snow on the road and direct sunlight shining into the sensors. In yet another embodiment, the synthesized sensor data can also reflect ideal data quality even with introduced artifacts. For example, the reconstruction module 315 may request synthesized sensor data that generate idealized LIDAR images given artifacts such as dark-colored cars, precipitation, and the like from the data synthesizing module 325. In such instances, the training data set may consist of instances of synthesized sensor data from a set of sensors that reflect the effect of artifacts on the one or more sensors, and corresponding instances of synthesized sensor data that simulate ideal sensor quality even in the presence of such artifacts.”).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed inventio to modify ATSMON with Iandola to incorporate the features of: transmitting operative data representative of the at least one output, thereby causing a state of the virtual 3D object within the simulated 3D environment to be updated based at least in part on the at least one output. Both ATSMON and Iandola are considered analogous arts as they both disclose the generation and modification of synthetic sensor data (virtual sensor data) in a simulated scene to aid the training of autonomous vehicles. ATSMON is very similar to the instant application as it discloses the use of a V2X communication network within the simulated 3D environment to be able to send and receive sensor data within the simulated 3D environment. Additionally ATSMON discloses the feature of updating the autonomous vehicle controls in accordance with changes in the simulated 3D environment. Although it can be inferred that using a V2X communication network would lead to the other vehicles in the environment to also be updated based on the controls of the autonomous vehicle, a secondary reference is being used to show clearly changes made to objects in a simulated environment based on a request (i.e. output) provided by the autonomous vehicle. Although Iandola does not disclose the simulated environment to be a 3D simulated environment, ATSMON does disclose this feature and therefore it would be obvious to combine the features of IANDOLA within a 3D simulated environment. The incorporation of the feature: : transmitting operative data representative of the at least one output, thereby causing a state of the virtual 3D object within the simulated 3D environment to be updated based at least in part on the at least one output, would lead to a more realistic conditions of the environment and would lead to more efficient training of the autonomous vehicle. 

Regarding claim 2, ATSMON further discloses
The method of claim 1, wherein the sensor model is trained using generative machine learning (Paragraph 0117, “In one implementation, the simulator 210 may use one or more machine learning methodologies, techniques and/or algorithms, for example, a cGAN and/or the like to synthesize one or more of the labeled objects. The cGAN, as known in the art, may be trained to apply a plurality of visual data transformations, for example, pixel to pixel, label to pixel and/or the like. The cGAN may therefore generate visual appearance imagery (e.g. one or more images) for each of the labels which classify the static object(s) in the labeled model.”).  

Regarding claim 3, ATSMON further discloses
The method of claim 1, wherein the sensor model simulates a RADAR sensor, a LIDAR sensor, or an ultrasonic sensor (Paragraph 0082, “The simulated sensory ranging data may be generated as depicted by one or more emulated range sensors mounted on the emulated vehicle to emulate one or more range sensor(s) mounted on the real world vehicle, for example, a Light Detection and Ranging (LIDAR) sensor, a radar, an ultra-sonic sensor, a camera, an infrared camera and/or the like.”).  

Regarding claim 4, ATSMON further discloses
The method of claim 1, wherein the representation of the scene configuration encodes virtual LIDAR data of the simulated 3D environment (Paragraph 0101, “Using one or more techniques, for example, a cGAN, stitching texture(s) (of the labeled objects) retrieved from the original visual imagery data, overlaying textured images selected from a repository according to the class label and/or the like the labeled model may be synthesized to create the virtual 3D realistic model replicating the geographical area.”; therefore, the virtual 3D realistic model is labeled model which is tantamount to “encoding at least a portion of the simulation data” and paragraph 0082 discloses how the virtual data can be lidar data) and classification data identifying virtual 3D objects in the simulated 3D environment (Paragraph 0101, “A process 100 may be executed to train an autonomous driving system in a certain geographical area using a simulated virtual 3D model created to replicate the geographical area. The simulated virtual realistic model is created by obtaining visual imagery data of the geographical area which may be processed by one or more trained classifiers to identify one or more objects in the visual imagery data,”).  

Regarding claim 5, the combination of ATSMON and Iandola discloses [Note: what ATSMON fails to disclose is strike-through]
The method of claim 1, 

Iandola discloses, 
wherein the representation of the scene configuration includes at least one segmentation mask (Paragraph 0067, “The segmentation module 317 trains segmentation models that semantically classify regions of the scene based on sensor data. In one embodiment, the segmentation models perform segmentation on the scene and, importantly, identifies regions of the sensor data that are drivable. In one implementation of this embodiment, the segmentation module 317 trains one or more neural networks to perform low-level semantic segmentation, which consists of classifying the type of object or surface that each point in the point cloud represents.”) derived from an image of the simulated 3D environment as perceived by a virtual camera associated with the virtual 3D object (Paragraph 0032, “As shown in FIG. 2, the environment includes a road, two pedestrians, and a stop sign on the side of the road. A microphone, a LIDAR sensor, and a camera attached to a vehicle each generate a respective image of the environment. One example environment is simulated by the model training system 140, in which a puddle partially occluding lane markings on the road is introduced. Specifically, synthetic data of the example simulated environment for each of the sensors are generated, as shown by synthetic data “Simulated Microphone 1,” “Simulated LIDAR 1,” “Simulated Camera 1.” Many other data pairs similar to the ones illustrated can be generated to construct training data.”; therefore, FIG. 2 depicts a simulated camera used in the simulated environment which produces synthetic or “virtual” data. In the case of the camera, the virtual data would be an image of the scene and would depict the virtual objects. The segmentation process is used to create training data sets).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed inventio to modify ATSMON with Iandola to incorporate the features of: wherein the representation of the scene configuration includes at least one segmentation mask derived from an image of the simulated 3D environment as perceived by a virtual camera associated with the virtual 3D object. Both ATSMON and Iandola are considered analogous arts as they both disclose the generation and modification of synthetic sensor data (virtual sensor data) in a simulated scene to aid the training of autonomous vehicles. ATSMON is very similar to the instant application as it discloses the use of a V2X communication network within the simulated 3D environment to be able to send and receive sensor data within the simulated 3D environment. Additionally ATSMON discloses the feature labeling objects in the virtual environment using a machine learning model. However, ATSMON does not specifically disclose the feature of:  wherein the representation of the scene configuration includes at least one segmentation mask derived from an image of the simulated 3D environment as perceived by a virtual camera associated with the virtual 3D object. Iandola disclose this feature in the citations shown above. Although Iandola does not disclose the simulated environment to be a 3D simulated environment, ATSMON does disclose this feature and therefore it would be obvious to combine the features of IANDOLA within a 3D simulated environment. The incorporation of the feature: wherein the representation of the scene configuration includes at least one segmentation mask derived from an image of the simulated 3D environment as perceived by a virtual camera associated with the virtual 3D object, would be obvious as the segmentation masks are used commonly in the art of machine learning to define portions of the data for more efficient identification and classification of the data. 

Regarding claim 6, the combination of ATSMON and Iandola discloses [Note: what ATSMON fails to disclose is strike-through]
The method of claim 1, wherein the sensor model simulates a RADAR sensor (Paragraph 0046, “In a further implementation form of the third aspect, the plurality of range sensors include, for example, a LIDAR sensor, a radar, a camera, an infrared camera and an ultra-sonic sensor. The virtual realistic model may support emulation of a plurality of different range sensors to allow training, evaluating and/or validating of a plurality of autonomous driving systems which may be adapted to receive diverse sensory ranging data.”), 

Iandola discloses, 
and wherein the virtual sensor data identifies a set of reflections and corresponding reflection characteristics of the simulated (Paragraph 0080, “In one implementation, the sensor modeling system 630 simulates the physics of raw waveforms that are emitted and detected by the RADAR module [tantamount of identifying a set of reflection characteristics]. The physics of the RADAR is simulated in sufficient detail for the RADAR's behavior and limitations, such as resolution and sensitivity to clutter, emerge naturally from the simulation.”).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed inventio to modify ATSMON with Iandola to incorporate the features of: and wherein the virtual sensor data identifies a set of reflections and corresponding reflection characteristics of the simulated sensor data identifies a set of reflections and corresponding reflection characteristics of the simulated 

Regarding claim 7, the combination of ATSMON and Iandola discloses [Note: what ATSMON fails to disclose is strike-through]
The method of claim 1, wherein the sensor model simulates a RADAR sensor (Paragraph 0046, “In a further implementation form of the third aspect, the plurality of range sensors include, for example, a LIDAR sensor, a radar, a camera, an infrared camera and an ultra-sonic sensor. The virtual realistic model may support emulation of a plurality of different range sensors to allow training, evaluating and/or validating of a plurality of autonomous driving systems which may be adapted to receive diverse sensory ranging data.”), and wherein the virtual sensor data encodes reflection characteristics that depend on installation position and orientation of the simulated RADAR sensor with respect to the simulated 3D environment (Paragraph 00157, “Optionally, the simulator 210 may analyze the generated simulation sensory ranging data produced by the emulated range sensor(s) mounted on the emulated vehicle to evaluate performance of the emulated range sensor(s) with respect to one or more of their mounting attributes. The simulator 210 may evaluate the accuracy of the simulated sensory ranging data that is produced by the emulated range sensor(s) and which may be affected by the mounting attribute(s). The simulator 210 may generate and evaluate alternate simulation sensory ranging data as produced by the range sensor having alternate mounting attribute(s), for example, a different orientation, a different position, a different FOV and/or the like. The simulator 210 may determine optimal settings for the mounting attribute(s) and may recommend the autonomous driving system 220 and/or the autonomous driver 222 to apply the optimal settings. Based on the offered settings, the designer(s) of the autonomous driving system 220 may take one or more actions, for example, adjust one or more of the ranging sensor(s) mounting attribute(s), use different range sensor(s), add/remove range sensor(s) and/or the like.”), 

Iandola discloses, 
the encoded reflection characteristics comprising at least one of bearing, azimuth angle, elevation angle, range, intensity, Doppler velocity, or RADAR cross section (RCS) (Paragraph 0080, “In another instance, the sensor is a contemporary RADAR module. The RADAR module emits radio waves, the radio waves interact with the environment, and the RADAR module detects radio waves that return. The returns are initially represented as a raw waveform. In one implementation, the RADAR module has processing hardware that performs digital signal processing (DSP) algorithms such as a Fourier Transform to convert the raw waveform into a target list. A target list is stored as an array, where each array cell represents a quantized angular region (e.g. 125° to 126.5°) of the RADAR module's field of view. Each array cell contains information such as the range and/or trajectory of the object(s) in its quantized angular region. In one implementation, the sensor modeling system 630 simulates the physics of raw waveforms that are emitted and detected by the RADAR module. The physics of the RADAR is simulated in sufficient detail for the RADAR's behavior and limitations, such as resolution and sensitivity to clutter, emerge naturally from the simulation.”).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed inventio to modify ATSMON with Iandola to incorporate the features of: the encoded reflection characteristics comprising at least one of bearing, azimuth angle, elevation angle, range, intensity, Doppler velocity, or RADAR cross section (RCS). Both ATSMON and Iandola are considered analogous arts as they both disclose the generation and modification of synthetic sensor data (virtual sensor data) in a simulated scene to aid the training of autonomous vehicles. ATSMON is very similar to the instant application as it discloses the use of a V2X communication network within the simulated 3D environment to be able to send and receive sensor data within the simulated 3D environment. Additionally ATSMON discloses the feature of simulating a radar sensor in the simulated environment of the autonomous vehicle. However, ATSMON does not specifically disclose the feature of:  the encoded reflection characteristics comprising at least one of bearing, azimuth angle, elevation angle, range, intensity, Doppler velocity, or RADAR cross section (RCS). Although it can be inferred that “reflection characteristics” are obtained from radar sensors and would inherently be obtained from a virtual radar sensors and such characteristics would include, at least one of bearing, azimuth angle, elevation angle, range, intensity, Doppler velocity, or RADAR cross section (RCS),  Iandola is being used to clearly show this feature. Iandola disclose this feature in the citations shown above. Although Iandola does not disclose the simulated environment to be a 3D simulated environment, ATSMON does disclose this feature and therefore it would be obvious to combine the features of IANDOLA within a 3D simulated environment. The incorporation of the feature: the encoded reflection characteristics comprising at least one of bearing, azimuth angle, elevation angle, range, intensity, Doppler velocity, or RADAR cross section (RCS), would be obvious as the identification of reflection characteristics such as at least one of bearing, azimuth angle, elevation angle, range, intensity, Doppler velocity, or RADAR cross section (RCS)  obtained by a virtual radar sensor would be necessary to analyze the radar sensor data for further training of the model. 

Regarding claim 8, ATSMON further discloses
The method of claim 1, wherein the sensor model includes a generative adversarial network (GAN) or a variational autoencoder (VAE) (Paragraph 0117, “In one implementation, the simulator 210 may use one or more machine learning methodologies, techniques and/or algorithms, for example, a cGAN and/or the like to synthesize one or more of the labeled objects. The cGAN, as known in the art, may be trained to apply a plurality of visual data transformations, for example, pixel to pixel, label to pixel and/or the like. The cGAN may therefore generate visual appearance imagery (e.g. one or more images) for each of the labels which classify the static object(s) in the labeled model.”).  

Regarding claim 9, ATSMON further discloses
The method of claim 1, further comprising training the sensor model using training data generated from physical sensor data captured by one or more physical sensors of one or more physical vehicles navigating real-world environments (Paragraph 0044, “Using large amounts of real world sensory ranging data collected at a plurality of geographical areas, scenes and/or locations may allow generating significantly accurate noise patterns associated with the range sensors and/or the objects present in the scene. The noise patterns may then be used to enhance a virtual realistic model replicating a real world geographical area with a realistic sensory ranging feed injected to the autonomous driving system during a training, evaluation and/or validation session.”).  

Regarding claim 11, the same analysis and cited section as claims 1 and 2 above are applied. 
ATSMON further discloses, 
A method (Paragraph 0001, “The present invention, in some embodiments thereof, relates to creating a simulated model of a geographical area, and, more specifically, but not exclusively, to creating a simulated model of a geographical area, optionally including transportation traffic to generate simulation sensory data for training an autonomous driving system.”) comprising: transmitting, from a first hardware component managing a simulated three- dimensional (3D) environment of a simulation system (Paragraph 0100, “It will also be noted that each block of the block diagrams and/or flowchart illustration, and combinations of blocks in the block diagrams and/or flowchart illustration, can be implemented by special purpose hardware-based systems that perform the specified functions or acts or carry out combinations of special purpose hardware and computer instructions.”; therefore, all features associated with “the first hardware component” are performed on a “special purpose hardware”) to a second hardware component managing simulation of a virtual 3D object that simulates an ego-object within the simulated 3D environment of the simulation system (Paragraph 0100, “It will also be noted that each block of the block diagrams and/or flowchart illustration, and combinations of blocks in the block diagrams and/or flowchart illustration, can be implemented by special purpose hardware-based systems that perform the specified functions or acts or carry out combinations of special purpose hardware and computer instructions.” therefore, all features associated with “the second hardware component” are performed on a “special purpose hardware”). 

However, ATSMON fails to disclose, 
the virtual sensor data corresponding to at least a field of view of a virtual sensor of the virtual 3D object. 

Iandola discloses, 
the virtual sensor data corresponding to at least a field of view of a virtual sensor of the virtual 3D object (Paragraph 0081, “In another implementation, the sensor modeling system 630 simulates the RADAR in a more computationally efficient way. If the sensor is a RADAR module with specific range, resolution, and field-of-view, then the RADAR simulation can be implemented by quantizing the output of the environment modeling system 410 and the behavior modeling system 630 into the quantized angular regions that are visible to the RADAR.”). 
	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify ATSMON with Iandola to incorporate the feature of: the virtual sensor data corresponding to at least a field of view of a virtual sensor of the virtual 3D object. Both ATSMON and Iandola are considered analogous arts as they both disclose the generation and modification of synthetic sensor data (virtual sensor data) in a simulated scene to aid the training of autonomous vehicles. ATSMON is very similar to the instant application as it discloses the use of a V2X communication network within the simulated 3D environment to be able to send and receive sensor data within the simulated 3D environment. Additionally ATSMON discloses the feature of simulating a radar sensor in the simulated environment of the autonomous vehicle. Iandola discloses the feature of the simulated radar sensor obtaining its sensor data according to a field of view of the simulated radar sensor. As ATSMON already discloses that all vehicles in the simulated environment are utilizing a V2X network, the vehicles in communication with the autonomous vehicle being trained would provide sensor data that is according to a “field of view” of the vehicle’s sensor. The incorporation of such a feature is obvious to allow for accurate sensor data to be shared amongst vehicles in the V2X network. 

Regarding claim 12, the same analysis and cited section as claim 3 is applied where the “the sensor model” is tantamount to “the generative machine learning model”. 

Regarding claim 13, the same analysis and cited section as claim 4 is applied where the “the representation of the scene configuration” is tantamount to “the generative machine learning model is configured to operate on a representation of a scene configuration” as the generative machine learning model is used to create the representation of the scene configuration.

Regarding claim 14, the same analysis and cited section as claim 6 is applied where the “the sensor model” is tantamount to “the generative machine learning model”. 

Regarding claim 15, the same analysis and cited section as claim 7 is applied where the “the sensor model” is tantamount to “the generative machine learning model”.

Regarding claim 16, the same analysis and cited section as claim 8 is applied. 

Regarding claim 17, ATSMON discloses [Note: what ATSMON fails to specifically disclose is strike-through]
A method (Paragraph 0001, “The present invention, in some embodiments thereof, relates to creating a simulated model of a geographical area, and, more specifically, but not exclusively, to creating a simulated model of a geographical area, optionally including transportation traffic to generate simulation sensory data for training an autonomous driving system.”) comprising: 
receiving physical sensor data generated using at least one physical sensor of a physical object, the physical sensor data representative of a physical environment as perceived by the physical sensor (Paragraphs 0040-0042, “Obtaining real ranging data to a plurality of objects present in a real world scene. [0041] Obtaining sensory ranging data from a plurality of range sensors depicting the real world scene. Each of the plurality of range sensors is associated with positioning data indicating a positioning of the each range sensor, the positioning data is obtained from one or more positioning sensors associated with the each range sensor. [0042] Analyzing the ranging sensory data, adjusted according to the positioning data, with respect to the real ranging data to identify one or more noise patterns affecting measurement accuracy degradation exhibited by one or more of the plurality of range sensors.”); 
training, using a generative machine learning model (Paragraph 0080, “cGAN”), a virtual sensor model to simulate a virtual sensor corresponding to the at least one physical sensor, the generative machine learning model being trained on training data generated, at least in part, using Page 5 of 9Application No. 16/818,551Attorney Docket No.: 19-MU-0130US01/337819 Response Filed: July 13, 2022Reply to Office Action of: April 21, 2022the physical sensor data (Paragraph 0080, “Using one or more techniques, for example, a Conditional Generative Adversarial Neural Network (cGAN), stitching texture(s) (of the labeled objects) retrieved from the original visual imagery data [i.e. physical sensor data], overlaying textured images selected from a repository (storage) according to the class label and/or the like the labeled objects in the labeled model may be synthesized with (visual) image pixel data to create the simulated virtual realistic model replicating the geographical area.”); 
using the virtual sensor model (Paragraph 0080, “simulated virtual realistic model”) to compute virtual sensor data representative of a view of a simulated environment from a perspective of the virtual sensor associated with a virtual object simulating an ego-object within the simulated environment (Paragraph 0160, “transport data” is tantamount to the “virtual sensor data representative of a view of a simulated environment from a perspective of the virtual sensor associated with a virtual object simulating an ego-object” as it is the data obtained from other vehicles in environment of the v2x network which simulate the communication between the autonomous vehicle and the other vehicles); 
computing, using at least one component of a software stack associated with control of the ego-object in the physical environment (Paragraph 0160, “Additionally and/or alternatively, the simulated transport data may be injected to the training autonomous driver 222 as a feed to one or more software interfaces typically used by the autonomous driver 222 to collect the transport data”, where “as a feed to one or more software interfaces typically used by the autonomous driver 222 to collect the transport data” is tantamount to “software stack of the ego-object”) and based on the virtual sensor data (Paragraph 0160, “transport data”), an output (Paragraph 0160, “The simulated transport data may further complement the simulation of the virtual realistic model to improve replication of a real ride, drive, flight in the geographical area as experienced by the training autonomous driving system.”, where it is obvious that to “improve replication of a real ride” a “output” corresponding to control of the ego-object within a physical environment is performed); and 


Iandola discloses, 
controlling the virtual object within the simulated environment based at least in part on the output (Paragraph 0062, “In another embodiment, the reconstruction module 315 requests synthesized data from the data synthesizing module 325 to add artifacts into the sensor data. For example, the reconstruction module 315 may request synthesized sensor data that include data that reflect reduced image quality due to the simulated artifacts. For example, the reconstruction module 315 may request synthesized sensor data that simulate artifacts such as a dark-colored car, precipitation, and puddles on the road that generate incomplete sensor data in at least some portions of the image due to these artifacts. As another example, the synthesized sensor data may simulate snow on the road and direct sunlight shining into the sensors. In yet another embodiment, the synthesized sensor data can also reflect ideal data quality even with introduced artifacts. For example, the reconstruction module 315 may request synthesized sensor data that generate idealized LIDAR images given artifacts such as dark-colored cars, precipitation, and the like from the data synthesizing module 325. In such instances, the training data set may consist of instances of synthesized sensor data from a set of sensors that reflect the effect of artifacts on the one or more sensors, and corresponding instances of synthesized sensor data that simulate ideal sensor quality even in the presence of such artifacts.”).

It would have been obvious to someone in the art prior to the effective filing date of the claimed inventio to modify ATSMON with Iandola to incorporate the features of: controlling the virtual object within the simulated environment based at least in part on the output. Both ATSMON and Iandola are considered analogous arts as they both disclose the generation and modification of synthetic sensor data (virtual sensor data) in a simulated scene to aid the training of autonomous vehicles. ATSMON is very similar to the instant application as it discloses the use of a V2X communication network within the simulated 3D environment to be able to send and receive sensor data within the simulated 3D environment. Additionally ATSMON discloses the feature of updating the autonomous vehicle controls in accordance with changes in the simulated 3D environment. Although it can be inferred that using a V2X communication network would lead to the other vehicles in the environment to also be updated based on the controls of the autonomous vehicle, a secondary reference is being used to show clearly changes made to objects in a simulated environment based on a request (i.e. output) provided by the autonomous vehicle. Although Iandola does not disclose the simulated environment to be a 3D simulated environment, ATSMON does disclose this feature and therefore it would be obvious to combine the features of IANDOLA within a 3D simulated environment. The incorporation of the feature: controlling the virtual object within the simulated environment based at least in part on the output, would lead to a more realistic conditions of the environment and would lead to more efficient training of the autonomous vehicle. 

Regarding claim 18, the same cited section and rationale as claim 12 is applied.

Regarding claim 19, the same cited section and rationale as claim 13 is applied.

Regarding claim 20, the same cited section and rationale as claim 14 is applied.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ATSMON (US 20190228571 A1) in view of Iandola (US 20180275658 A1) further in view of Cella (US 20200225655 A1). 

Regarding claim 10, the combination of ATSMON and Iandola discloses [Note: what the combination of ATSMON and Iandola fails to disclose is strike-through]
The method of claim 1, 
CELLA discloses, 
further comprising encoding the virtual sensor data using one or more codecs to generate encoded sensor data (Paragraph 2322, “In embodiments, the encoding module 29022 may employ one or more codecs to compress the sensor data. The codecs may be proprietary codecs and/or publicly available codecs. In some embodiments, the encoding module 29022 may use a media compression codec (e.g., a video compression codec) to compress the sensor data. For example, the encoding module 29022 may normalize the sensor data into values that fall within a range and format of a media frame (e.g., normalizing sensor data into acceptable pixel values for inclusion into a video frame) and may embed the normalized sensor data into the media frame.”), wherein the computing the at least one output is based on the encoded sensor data (Paragraph 3472, “In embodiments, provided herein is a sensor kit having sensors and an edge device that compress sensor data collected by the sensor using a media codec and having a backend system that includes an AI module that trains machine-learned models to make predictions or classifications related to sensor data captured by a sensor kit.”).  

It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify ATSMON with Iandola and further with Cella to incorporate the features of: further comprising encoding the virtual sensor data using one or more codecs to generate encoded sensor data, wherein the computing the at least one output is based on the encoded sensor data.  All three references are considered analogous arts as they disclose the processing of sensor data  (all also include the processing of simulated sensor data) and generating data to be used by a machine learning process to identify objects. ATSMON is very similar to the instant application as it discloses the use of a V2X communication network within the simulated 3D environment to be able to send and receive sensor data within the simulated 3D environment. Additionally ATSMON discloses the feature of using software stacks in conjunction with the v2X network for data transfer. However, ATSMON does not specifically disclose the feature of further comprising encoding the virtual sensor data using one or more codecs to generate encoded sensor data, wherein the computing the at least one output is based on the encoded sensor data.  Cella is used to clearly disclose this feature in the citations above. Cella discloses the feature of using codecs to encode sensor data and also discloses using the encoded data in a machine learning process to produce an output. Cella disclose the benefit of using codecs in data compression when it states in paragraph 2322, “The encoding module 29022 may then transmit sensor data encoding to the backend system, which may decompress and recalculate the sensor data based on the normalized values. In these embodiments, the codec used for compression and the mappings of sensors to pixels may be selected to reduce lossiness or to increase compression rates.” Therefore, it would have been obvious to use codecs to encode sensor data to create a more efficient way to store and retrieve data to use in the backend system to produce an output. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648